Citation Nr: 1700781	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-31 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to accrued benefits based on a pending claim for entitlement to service connection for metastatic papillary adenocarcinoma. 


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1975, and January 1976 to April 1982.  The Veteran died in June 2016, and his son is the Appellant.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2016, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board also observes that in an August 2016 letter, the RO determined the Appellant met the eligibility requirements for substitution, as a child of the Veteran.  However, the RO specifically found that because the Appellant is not a spouse, minor child, or helpless child, his eligibility to benefits as a substituted claimant is limited to only so much of the accrued benefit necessary to reimburse him for expenses he bore in relation to the last sickness or burial of the Veteran, based upon receipts presented.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).
The issue of entitlement to accrued benefits based on a pending claim for entitlement to service connection for metastatic papillary adenocarcinoma is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran met the threshold percentage requirements and was unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have been met, as a TDIU was warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.1000, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Appellant's claim for entitlement to accrued benefits, based on the Veteran's pending claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; tension headaches, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, which was noncompensable.  The Veteran's ratings warranted a 70 percent combined evaluation throughout the period under appeal.  As such, the Veteran satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16 throughout the period on appeal.     

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the PTSD, hearing loss and headaches, rendered him unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran had a high school diploma, and previously worked as a dockmaster, and prior to that worked as a building permit expeditor.  These jobs generally required some degree of communication/interpersonal skills, as well as a measure of motivation, the ability to adapt to stressful circumstances, and occupational reliability.   

Throughout the period on appeal, the Veteran received outpatient psychiatric treatment for his PTSD at the Redding and Long Beach VA Medical Centers (VAMCs).  These treatment notes show his global assessment of functioning ranged from 55-64 throughout the period on appeal, which is indicative of moderate impairments resulting from a psychiatric disorder.  Relative to his PTSD, the following clinically significant psychiatric manifestations were noted: depressed mood, anxiety, crying spells, anhedonia, poor sleep, panic attacks, avoidance, numbing, detachment, hypervigilance, and an increased startle response.  In an occupational setting, these symptoms clearly would result in problematic interpersonal interactions, as well as reduced job functioning.  

Further, the Board notes the Veteran underwent a VA examination to assess his psychiatric disability in May 2012.  At the outset, the Board notes that the May 2012 VA examiner found the Veteran's depression to be unrelated to his PTSD; however, as noted above, several of the Veteran's treating clinicians attributed this manifestation to his PTSD.  The Board finds both clinicians competent in their assessments, and as such, has resolved this dispute in the Veteran's favor.  Nonetheless, the May 2012 VA examiner also noted several additional PTSD manifestions.  For example, the examiner indicated his symptoms included recurrent intrusive thoughts, flashbacks, avoidance, diminished interest in activities, detachment, irritability, hypervigilance, and an exaggerated startle response.  In sum, the examiner stated the Veteran's psychiatric disorder caused reduced reliability and productivity, as a result of his suspiciousnesss, chronic sleep impairments, mild memory loss, disturbance of motivation and mood, and suicidal ideation. 

During an August 2016 Board hearing, the Veteran's son recalled that the Veteran had years of broken employment following his discharge from the Navy, having worked roughly 20 jobs in that time.  He also indicated the Veteran divorced his mother, and had significant social and familial impairments.  In addition, the Appellant recounted the Veteran living in his uncle's shed, campgrounds, and being homeless at different periods of his life.  

In addition, the report of the Veteran's May 2012 headaches examination shows he experienced very frequent tension headaches, which he stated impacted his ability to work.  Specifically, the Veteran stated he had trouble driving and had to limit his time on the job when he experienced a headache.  He described his headaches as a pulsating throbbing head pain, which affected both sides of his head and became worse with activity.  He also experienced nausea, as well as sensitivity to light and sound during his headaches.  

In May 2012, a VA audiologist determined that while the Veteran's hearing loss and tinnitus, in and of themselves, would not render him unemployable, he would have difficulty understanding background noise and understanding words in an occupational setting.  

The Board acknowledges that the individual VA examiners have stated the Veteran's impaired hearing, tension headaches and PTSD in isolation did not totally preclude him from obtaining and maintaining all forms of substantially gainful employment.  However, the Board notes these opinions did not address the Veteran's service-connected disabilities in combination, and also fail to consider the Veteran's educational and occupational backgrounds.  In this regard, the Veteran's claim for TDIU was denied based on a determination that his service-connected disabilities did not preclude gainful employment.  The Board observes that these decisions failed to provide even slight consideration of the Veteran's education and occupational background.  The VA mental health clinicians have noted abundant psychiatric manifestations that would impair the Veteran's ability to work, as he had clear impairments with interpersonal relations and communication.  In addition, the Veteran would have also experienced difficulties in any position as a result of his disturbances of motivation and anhedonia.  Further, any job that required the use of a phone, or involved the Veteran's work around heavy equipment would have also likely been precluded, as the May 2012 audiologist indicated the Veteran had  difficult with background noise.  Moreover, the Veteran was noted to experience very frequent headaches, which resulted in his need to lay down in a dark room.  His headaches were sufficiently disabling as to prevent him from being able to drive, and also limited his hours on the job.  

In sum, the Board is satisfied that the service-connected disabilities were of such severity throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU was warranted.  


ORDER

Entitlement to accrued benefits is granted, based on the criteria being met for a TDIU rating throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

Initially, the Board notes that the above-noted grant of accrued benefits may render the remaining issue of entitlement to accrued benefits based on a pending claim for entitlement to service connection for metastatic papillary adenocarcinoma moot.  This follows, because as noted above, the Appellant's eligibility to accrued benefits is limited to only so much of the accrued benefit necessary to reimburse him for expenses he bore in relation to the last sickness or burial of the Veteran, based upon receipts presented.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000.  As such, prior to initiation of any of the below referenced development, the RO or AMC should contact the Appellant to obtain all receipts for eligible last sickness and burial expenses, which he personally bore on behalf of the Veteran.  Then the RO or AMC should determine whether sufficient accrued benefits exist based upon the above grant of TDIU benefits to fully reimburse the Appellant for those expenses.  If so, any additional development necessary to adjudicate the remaining issue would be rendered unnecessary, as the Appellant would have received the maximum benefit allowed under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit). 

If, and only if the Appellant has not been fully reimbursed for his actually born last sick and burial expenses of the Veteran, the RO or AMC should then conduct the following additional development.  

The Board notes that during his August 2016 Board hearing, the Appellant reported that prior to his death, the Veteran alleged service in the Republic of Vietnam.  Specifically, the Appellant stated the Veteran indicated he performed inland waterway operations with Navy SEAL teams.  

A review of the Veteran's OMPF indicates he was assigned to the USS Mahan from January 1972 to June 1973, and the USS Dubuque from September 1973 to November 1975.  Unfortunately, these records do not corroborate the Veteran's reports of inland waterway missions.  However, the Appellant's attorney has suggested additional records may exist, which would assist in corroborating the Veteran's reports.  The Board finds additional development is possible and necessary in this case.  Specifically, a review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates that a Personnel Information Exchange System (PIES) O39 request should be initiated for temporary Vietnam duty/visitation to include TDY orders.  In this case, there is sufficient evidence to complete the O39 request to determine whether such orders exist.  In addition, the Appellant's attorney has suggested deck logs for the USS Mahan and Dubuque may exist, which could support the Veteran's reports.  

Finally, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In addition to the Veteran's potential exposure to Agent Orange noted above, the Board also notes that prior to his death the Veteran reported being exposed to OTTO fuel during torpedo retrievals.  A review of the Veteran's DD-214 indicates his final Navy occupation was Tugmaster.  Such responsibilities could have clearly been within the duties of this occupation.  Further, the Board finds that as a layperson the Veteran was compentent to report frequent exposure to OTTO fuel, as this was likely a substance he worked with on a daily basis.  In addition, the Veteran's treating Oncologist intimated a potential causal relationship between his papillary adenocarcinoma, and his exposure to OTTO fuel.  Based on the foregoing, the Board finds a VA medical opinion addressing the etiology of the Veteran's cancer is warranted.  

On remand, all relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Initially, the RO or AMC should contact the Appellant to obtain all receipts he has relative to last sick and burial expenses of the Veteran, and determine whether the Appellant may be fully reimbursed for those expenses with accrued benefits awarded by way of the TDIU grant herein. 

2.  If, and only if, those funds are insufficient to reimburse the Appellant for final expenses, the RO or the AMC should then undertake all steps necessary to obtain any additional records to corroborate the Veteran's presence in the Republic of Vietnam, to specifically include a PIES O39 request if indicated, to determine whether additional TDY records are available.  If deemed unavailable, the RO or the AMC should assess whether the JSRRC may be able to review ship logs from the USS Mahan and Dubuque, which could be probative and assist in corroborating the Veteran's reports.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

3.  Then, a VA medical opinion should be obtained from a physician with sufficient expertise to address the etiology of the Veteran's papillary adenocarcinoma.  All pertinent evidence of record must be made available to and reviewed by the examiner.  


Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is least as likely as not (a 50 percent probability or greater) that the Veteran's cancer originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's exposure to OTTO fuel in service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The RO or AMC should also undertake any other indicated development.  

5.  Finally, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


